                Case 1:19-cv-01501-GLR Document 1 Filed 05/21/19 Page 1 of 7

                          IN THE UNITED STATES DISTRICT COURT
                              FOR TilE DISTRICT OF MARYLAND



Shaoming Song
101 Roebuck Drive, Toronto                             Complaint for Employment
                                                       Discrimination
Ontario, M1 K 2H7 Canada
(Write thefull name of each plaintiff \l'ha isfiling   Case No.
                                                                           GLR 1 9 CV1 50 1     _
This complaint. If the names 0/011 the pJainlijj.~
                                                       (to befilled in by the Clerk's Office)
cannot fit in the space above. please write "see
attached" in the space and attach an additional
                                                       Jury Trial:      DYes      0 No
page \l'ith theful/list of names.)                                      (check one)

    -against-

Alex M. Azar II
200 Independence           Avenue. S.W.
Washington DC, 20201, USA
(Write the full name of each deji!lldall/   H:IJOis
being sued. {f the names of all the defendants
cannol fit in the space above. please write "see
attached" in 'he space and aUach an additional
page lVith Ihefull list of names.)
..          Case 1:19-cv-01501-GLR Document 1 Filed 05/21/19 Page 2 of 7


 I.   The Pardes to This Complaint

      A.    The Plaintiff(,)

            Provide the information below for each plaintiff named in the complaint.   Attach
            additional pages ifncedcd.

                    Name                  Shaoming Song
                    Street Address        101 Roebuck Drive
                    City and County       Toronto
                    State and Zip Code    Ontario, M1 K 2H7, Canada
                    Telephone Number      647-496-7353
                    E-mail Address        shaoming_ song@hotmail.com

      B.    The Defendant(s)

            Provide the information below for each defendant named in the complaint.
            whether the defendant is an individual, a government agency. an organization. or
            a corporation. For an individual defendant, include the person's job oTtitle (if
            known). Anach additional pages ifneeded.

            Defendant :-10. I

                    Name                  Alex M Azar II
                    Job or Title          Secretary, DHHS
                    (if known)
                    Street Address        200 Independence Aveue, S.W.
                    City and County       Washington      DC,
                    State and Zip Code    Washington       DC, 20201
                    Telephone Number      1-877-696-      ~77 r
                    E-mail Address
                    (ifknmm)




                                             2
.   ,
             Case 1:19-cv-01501-GLR Document 1 Filed 05/21/19 Page 3 of 7

             Defendant NO.2
                   Name                  Michel Bernier
                   Job or Title          Staff Scientist
                   (if known)
                   Street Address        251 Bayview Blvd
                   City and County       Baltimore
                    State and Zip Code   MD, 21224, USA
                   Telephone Number      410-558-8199
                   E-mail Address        michel.bernier@nih.gov
                   (ifknown)

             Defendant NO.3
                   Name                  Michele Evans
                   Job or Title          Deputy Director of National Institute on Aging
                   (ifkno\m)
                    Street Address       251 Bayview Bvld
                    City and County      Baltimore
                    State and Zip Code   MD, 21224, USA
                    Telephone :'Jumber   410-558-8573
                    E-mail Address       michele.evans@nih.gov
                    (if known)

                    (If'here are more thall three defendants, aUach an additional page
                   providing the same information/or each additional defendant.)

        C.   Place of Employment

             The address at whieh 1 sought employment or was employed by the defendant(s)
             is:
                                         National Institute on AgingiNationallnstitute   of Health
                    Name
                    Street Address       251 Beyview Bvld
                    City and County       Baltimore
                    State and Zip Code    MD, 21224, USA
                    Telephone Number      1-800-222-2225




                                             3
                 Case 1:19-cv-01501-GLR Document 1 Filed 05/21/19 Page 4 of 7


n.     Basis for Jurisdledon

       This action is brought for discrimination in employment pursuant to (check all that
       apply):


                 o    Title VII of the Civil Rights Act of 1964. as codified. 42 U.S.c. ~~ 2000e
                      to ZODOe-I? (race, color, gender, rcli~ion. national origin).

                      (Note: In order to bring suit in Jederal district court under Title VII. you
                      must first obtain a Notice of Right to Sue leiter from the Equal
                      Emplo)'lnenl     Oppar/wlity   Commission.)

                      Age Discrimination in Emplo)lnent Act of 1967, as codified. 29 U.S.C.
                      H 621 to 634.
                      (NOle: [II order to bring suit inJederal          district court under the Age
                      Discrimination      in Employment     Act, you mustfirstfile        a c:harge with the
                      Equal Employment        Opportunity    Commission.)

                 o    Americans with Disabilities Act of 1990, as codified, 42 U.S.C.                ** 12112
                      to 12117.

                      (Note: III order to bring suit infederal district court under the /lmericans
                      with Disabilities    Act, you must first obtain a Notice of Right to Sue lel1er
                      from the Equal Employment           Opportunity     Commissioll.)

                      Other feucral law ('pee!!>' the jederalla"1:
                       Retaliation to protected speech


                 o    Relevant state law (specify. iiktlOlm):


                 o    Relevant city or county law (speq"jy. ilklloWIl):



III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       reliefsought. State hov.' each defendant was involved and what each defendant did that
       caused the plaintifTharm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If morc than one claim is asserted, number each claim
       and ""Titea short and plain statement of each claim in a separate paragraph. Attach
       additional pages if nceded.


                                                     4
," "
            Case 1:19-cv-01501-GLR Document 1 Filed 05/21/19 Page 5 of 7

       A.   The discriminatory conduct of which I complain in this action includes (check all
            that app(v):

                             Failure to hire me.
                             Termination afmy employment.
                             Failure to promote m~.
                    o        Failure to accommodate lIlY disability.~                                           "


                    o        Unequal terms and conditions of my emplo)'TIlent.
                    rii      Retaliation.
                    o        Other acts (specij)'):

                    (Note:   Only those grounds raised in the charge filed with the Equal
                   Employment        Opportunity   Commission   can be considered           by thejederal
                   district court under the federal     ''nzp/oyment discrimination          statutes.)


       B.   It is my hest recollection that the alleged discriminatory acts occurred on daters)

            Please see attached Statement of the Case

       C.   I believe that defendant(s) (check one):

                    ~        is/are still committing these acts against me.
                    o        is/are not still committing these acts against me.

       D.   Defendant(s) discriminated against me based on my (check all thai apply and
            explain):

                    o        race ~                                  _
                    o        color                                   _
                    o        gender/sex                                  _
                    o        religion              __               __
                    o        nationalorigin                                  _
                    Iii'     age, My year of birth is 1960                       , (Gi,'e YOlIY year of birth
                             only if you are asserting a claim of age discrimination.)
                    o        disability or perceived disability (speeif-vdisability)




                                                   5
."   .            Case 1:19-cv-01501-GLR Document 1 Filed 05/21/19 Page 6 of 7


           E.     The facts army case are as follows.      Attach-additional   pages if needed.

                  1. Please see attached Statement of the Case
                  2. Alas please see the EEOC Report of Investigaton 1 (ROI1) and ROl2

                  2. ALL ;"h '£/: Dc.. P'O(egd'h1~
                                                               .0



                  (Note: As additional   support for the facts of your claim, you may attach to this
                  complaint a copy o.fyour dwrgefiled       with the Equal Employment     Opportunity
                  Commission,   or the charge filed with the relemlll stale or city human rights
                  division.)


     IV.   Ex.haustion of Federal Administrati\'e    Remedies

           A.     It is my best recollection that I filcd a charge with thc Equal Employment
                  Opportunity Commission or my Equal Employment Opportunity counselor
                  regarding the defendan!"s alleged discriminatory conduct on (date)

                  In August 2015

           B.     The Equal Employment Opportunity Commission (check aile):

                           o     has not issued a Notice of Right to Sue letter.
                           ¥     issued a Notice of Right to Sue letter. which I received on (date)
                                 April 1, 2019
                                 (Note: Auach a copy of the Notice       (~rRight /0 Sue leiter from    the
                                 Equal Employment        Opportunity   Commission   to this complaint.)


           C.     Only litigants alleging age discrimination    must answer this question.

                  Since filing my charge of age discrimination      with the Equal Employment
                  Opportunity Commission     regarding the defendant's     alleged discriminatory
                  conduct (check one):


                           o     60 days or more have elapsed.
                           o     less than 60 days have elapsed.




                                                     6
...           Case 1:19-cv-01501-GLR Document 1 Filed 05/21/19 Page 7 of 7


 V.   ReUe!

      State briefly and precisely what damages or other relief the plainiiffasks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these 'amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.

      Please see attached Relief.




                                              7
